 Case 1:19-cv-01691-CFC Document 12 Filed 12/03/19 Page 1 of 7 PageID #: 284




                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

ZAPFRAUD, INC.,                              )
                                             )
             Plaintiff,                      )
                                             )
  v.                                         ) C.A. No. 19-1691-CFC
                                             )
PROOFPOINT, INC.,                            )
                                             )
             Defendant.                      )

               DEFENDANT PROOFPOINT, INC.’S MOTION
                   TO DISMISS UNDER RULE 12(b)(6)

       Defendant Proofpoint, Inc. moves to dismiss Plaintiff ZapFraud, Inc.’s

complaint under Rule 12(b)(6) for failure to state a claim on which relief may be

granted. For its opening brief and proposed order, Proofpoint respectfully joins and

incorporates by reference the November 22, 2019 motion to dismiss, proposed order,

and opening brief filed in this Court by the Mimecast defendants in C.A. No. 19-

1690-CFC (D. Del.) (D.I. 20-21). In support of this motion, Proofpoint states as

follows:

       1.   ZapFraud filed this suit on September 10, 2019, alleging infringement

of U.S. Patent No. 10,277,628 (the ’628 patent). D.I. 1. ZapFraud also asserted the

’628 patent against several other defendants in separate suits. C.A. Nos. 19-1687, -

1688, -1689, -1690 (D. Del.). ZapFraud amended its complaint in this case on

October 17, 2019. D.I. 10.


                                         1
    Case 1:19-cv-01691-CFC Document 12 Filed 12/03/19 Page 2 of 7 PageID #: 285




        2.    On November 22, 2019, the Mimecast defendants filed a motion to

dismiss ZapFraud’s claims for lack of patent eligible subject matter under 35 U.S.C.

§ 101, along with a brief in support of that motion. ZapFraud, Inc. v. Mimecast N.A.

Inc., C.A. No. 19-1690-CFC (D. Del.) (D.I. 20–21).

        3.    As the Mimecast brief explains, the ’628 patent is directed to patent

ineligible subject matter under the Supreme Court’s test in Alice Corp. v. CLS Bank

International, 573 U.S. 208, 216-18 (2014). Because doing so serves the interest of

judicial economy, Proofpoint joins and fully incorporates Mimecast’s brief to

support dismissal in this case. 1

        4.    For the convenience of the Court, the following table provides the

language of the primary claim at issue (claim 14) with (i) the claim limitations

grouped and numbered to help illustrate their internal dependency and (ii) a

comparison to opinions cited in the Mimecast brief where similar claim language

was found abstract.



    Claim language                  Comparison To Federal Circuit Opinions
                                    Finding Abstract Ideas


1
  Proofpoint reserves the right to reply independently to any specific arguments
ZapFraud raises in opposition to dismissal. Moreover, although Proofpoint joins
Mimecast’s motion in this Court, in the interest of judicial economy, Proofpoint
intends to seek a transfer of the case to the Northern District of California for the
convenience of parties and witnesses and in the interest of justice under 28 U.S.C.
§ 1404(a).

                                          2
Case 1:19-cv-01691-CFC Document 12 Filed 12/03/19 Page 3 of 7 PageID #: 286




14. A method for detecting
attempted deception in an
electronic  communication,
comprising:
[1] receiving, by at least one     FairWarning IP, LLC v. Iatric Sys., Inc., 839
server,       an      electronic   F.3d 1089, 1095 (Fed. Cir. 2016) (“collecting
communication addressed to a       and analyzing information to detect misuse and
user of a client device; and       notifying a user” is abstract idea)
[2] parsing, by the at least one Id. (“collecting and analyzing information” is
server, a display name abstract idea)
associated with the electronic
communication;
[3] determining, by at least       Compare Two-WayMedia Ltd. v. Comcast Cable
one classifier component           Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir.
executing on one or more           2017) (“result-based functional language” is
processors, that the electronic    abstract).
communication appears to
have been transmitted on
behalf of an authoritative
entity by:
computing       a     similarity Id.
distance between the display
name and at least a name of the
authoritative entity,
wherein the name of the
                                  Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d
authoritative entity is retrieved
                                  1350, 1353 (Fed. Cir. 2016) (collecting and
from the at least one of the
                                  analyzing data is abstract idea)
profile and a content database,
wherein the similarity distance
is computed by comparison of
items by at least one of:
[3.1] basing the comparison on     CyberSource Corp. v. Retail Decisions, Inc.,
at least one of a match between    654 F.3d 1366, 1373-74 (Fed. Cir. 2011)
the display name associated        (comparing credit card transaction data is
with        the       electronic   abstract idea)
communication        and     the



                                          3
Case 1:19-cv-01691-CFC Document 12 Filed 12/03/19 Page 4 of 7 PageID #: 287




display    name        of   the
authoritative entity, and      Optional abstract limitation to the above recited
a match between headers comparison. Compare Electric Power, 830 F.3d
associated with the electronic at 1354-55 (“core” of “lengthy” eight-step
communication and headers claims was abstract idea)
associated        with     the
authoritative entity
[3.1.1] wherein the matches CyberSource, 654 F.3d at 1373-74 (comparing
are determined by at least one credit card transaction data is abstract idea)
of: determining that the
compared items are the same,


determining that the compared     Optional abstract limitations to the above recited
items have a Hamming              comparison. Compare Electric Power, 830 F.3d
distance below a threshold        at 1354-55 (“core” of “lengthy” eight-step
value, determining that the       claims was abstract idea)
compared items have an edit
distance below a threshold
value, determining that a
support     vector     machine
indicates a similarity based on
previously trained examples,
determining a similarity score
based on how many characters
were replaced by characters of
sufficient    similarity    and
performing at least one
normalization followed by a
comparison;
[4] determine, by the at least Two-WayMedia, 874 F.3d at 1339 (“result-based
one classifier component, that functional language” is abstract)
the electronic communication
was not transmitted with
authorization       from   the
authoritative entity;
[5] based at least in part on In re TLI Commc’ns. LLC Patent Litig., 823
determining that the electronic F.3d 607, 612 (Fed. Cir. 2016) (“classifying and


                                         4
Case 1:19-cv-01691-CFC Document 12 Filed 12/03/19 Page 5 of 7 PageID #: 288




communication appears to storing digital images in an organized manner”
have been transmitted on is an abstract idea)
behalf of the authoritative
entity and determining that the
electronic communication was
not       transmitted       with
authorization      from      the
authoritative             entity,
performing       a      security
determination, by the at least
one      server,      including
classifying the electronic
communication, wherein the
classifying includes two or
more security classifications
including good and bad; and
[6] based at least in part on the   Intellectual Ventures I LLC v. Symantec Corp.,
security          determination     838 F.3d 1307, 1317 (Fed. Cir. 2016) (“methods
resulting      in      a     bad    of screening messages are abstract ideas,
classification, performing an       fundamental practices long prevalent in our
action by the at least one          system and methods of organizing human
server comprising at least one      activity”) (internal quotations omitted).
of erasing the electronic
communication,

marking up the electronic           Optional abstract limitations to the above recited
communication at least in part      erasing. Compare Electric Power, 830 F.3d at
by adding a warning or an           1354-55 (“core” of “lengthy” eight-step claims
explanation, flagging the           was abstract idea)
electronic    communication,
forwarding the electronic
communication to a third
party, placing the electronic
communications in the spam
folder, and forwarding the
electronic communication to a
repository.




                                           5
 Case 1:19-cv-01691-CFC Document 12 Filed 12/03/19 Page 6 of 7 PageID #: 289




      WHEREFORE, for the reasons explained in Mimecast’s brief in support of its

motion to dismiss, Proofpoint respectfully requests that the Court dismiss Zapfraud’s

claims with prejudice because the ’628 patent claims lack patent eligible subject

matter under § 101.


                                          /s/ Karen E. Keller
                                          Karen E. Keller (No. 4489)
                                          David M. Fry (No. 5486)
                                          Nathan R. Hoeschen (No. 6232)
OF COUNSEL:                               SHAW KELLER LLP
Katherine Vidal                           I.M. Pei Building
Michael R. Rueckheim                      1105 North Market Street, 12th Floor
WINSTON & STRAWN LLP                      Wilmington, DE 19801
275 Middlefield Road, Suite 205           (302) 298-0700
Menlo Park, CA 94025                      kkeller@shawkeller.com
(650) 858-6500                            dfry@shawkeller.com
                                          nhoeschen@shawkeller.com
William M. Logan                          Attorneys for Defendant
WINSTON & STRAWN LLP
1111 Louisiana Street, 25th Floor
Houston, TX 77002-5242
(713) 651-2766


Dated: December 3, 2019




                                         6
 Case 1:19-cv-01691-CFC Document 12 Filed 12/03/19 Page 7 of 7 PageID #: 290




                        CERTIFICATE OF COMPLIANCE

      I hereby certify that this motion complies with the Court’s standing orders

regarding briefing because it was prepared in 14-point Times New Roman font and

contains 1,093 words.


                                           /s/ Karen E. Keller
                                           Karen E. Keller (No. 4489)
